Citation Nr: 1822574	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-31 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1972 to October 1974 and from August 2002 to July 2003, with additional service as a member of the U.S. Army National Guard of Texas. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims, so that the Veteran is afforded every possible consideration.

Regarding the Veteran's claim for service connection for migraines, the Veteran contends that his headaches began during his second period of active service, in August 2002.  During the February 2012 VA examination, the Veteran clarified that in 2003, he was mobilized to Oregon to protect a chemical plant that was burning mustard gas.  During that year he began to have severe frontal headaches and was treated at the service medical clinic.  Since that time, he has continued to have headaches.  The VA examiner stated that he could not find any documentation regarding the Veteran's 2003 treatment for headaches while in Oregon.  However, the Board notes that the Veteran's service treatment records (STRs) reflect that the Veteran received treatment in January 2003 for headaches.  When an examination is inadequate, the Board must remand the case for further development.  See Bowling v. Principi, 15 Vet. App. 1 (2001), see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that a new VA examination that adequately addresses all the evidence of record, to include the January 2003 treatment note in the STRs, is warranted.

Regarding the Veteran's claim for a compensable rating for his bilateral hearing loss, in February 2013 the Veteran contended that his hearing loss had worsened and requested a new examination to adequately reflect its severity.  He also stated that he was receiving care at the VAMC in Dallas, Texas.  The Board notes that it has been more than six years since the Veteran underwent a VA audiological examination to address the severity of his bilateral hearing loss disability.  The Veteran's last VA audiological examination was in February 2012.  Therefore, to ensure that the record reflects the current severity of the Veteran's bilateral hearing loss, a more contemporaneous examination is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the RO should obtain any pertinent records identified by the Veteran in furtherance of his claims. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he provide information as to any outstanding private and/or federal treatment records pertaining to his pending claims.

2. After the above is completed, to the extent possible, schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the etiology of his headaches.  Provide the claims file, including a copy of this REMAND, to the examiner for review. 

After reviewing the claims file, the examiner should respond to the following: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's migraines had an onset during active duty service, or are otherwise etiologically related to service?

In providing the above opinion, the VA examiner is asked to address the Veteran's lay statement regarding the onset of his headaches in 2002 that have continued since that time, and the January 2003 treatment note in the Veteran's service treatment records regarding headaches.  The examiner is asked to reconcile his or her opinion with the February 2012 VA opinion.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. 

3. Schedule the Veteran for a new VA audiological examination to determine the current severity of the Veteran's bilateral hearing loss. The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should describe the current extent of hearing loss disability.  Specifically, the results of audiological testing must include, in numeric decibels, the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and speech recognition scores using the Maryland CNC Test. 

The audiologist must also describe the effects of the Veteran's hearing loss on his occupational functioning and activities of daily living, to include whether his hearing loss results in marked interference with employment.  In doing so, the audiologist should indicate, whether there are exceptional or unusual circumstances, peculiar to this Veteran's hearing loss, which are not adequately captured by the rating schedule.

4. After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


